434 Pa. 439 (1969)
Commonwealth
v.
Simpson, Appellant.
Supreme Court of Pennsylvania.
Submitted April 21, 1969.
May 28, 1969.
Before BELL, C.J., JONES, COHEN, EAGEN, O'BRIEN, ROBERTS and POMEROY, JJ.
*440 Marvin R. Halbert, for appellant.
Victor J. DiNubile, Jr. and James D. Crawford, Assistant District Attorneys, Richard A. Sprague, First Assistant District Attorney, and Arlen Specter, District Attorney, for Commonwealth, appellee.
OPINION PER CURIAM, May 28, 1969:
Appellant attacks the validity of his guilty plea on the ground that he had been promised a lesser sentence by his trial counsel. The statements of counsel in the record indicate the contrary. The burden of proving an illegal inducement of a guilty plea falls on appellant when the record of a colloquy clearly shows a valid plea. Commonwealth v. Grays, 428 Pa. 109, 237 A.2d 198 (1968). The existence of the record here makes the application of Commonwealth v. Finney, 433 Pa. 152, 249 A.2d 286 (1969), inappropriate.
Appellant further contends that the hearing judge erred in not calling appellant's trial counsel to testify. Appellant, however, requested neither their testimony nor their attendance. A hearing judge is not required to call witnesses of his own initiative. Considering the state of the record and the applicable burdens, there is no error.
Order affirmed.
Mr. Justice JONES concurs in the result.